UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2017 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico City, Mexico (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x TLEVISA Consolidated Ticker: TLEVISA Quarter:1 Year: 2017 Quarterly Financial Information [105000] Management commentary 2 [110000] General information about financial statements 11 [210000] Statement of financial position, current/non-current 13 [310000] Statement of comprehensive income, profit or loss, by function of expense 15 [410000] Statement of comprehensive income, OCI components presented net of tax 16 [520000] Statement of cash flows, indirect method 18 [610000] Statement of changes in equity - Accumulated Current 20 [610000] Statement of changes in equity - Accumulated Previous 23 [700000] Informative data about the Statement of financial position 26 [700002] Informative data about the Income statement 27 [700003] Informative data - Income statement for 12 months 28 [800001] Breakdown of credits 29 [800003] Annex - Monetary foreign currency position 31 [800005] Annex - Distribution of income by product 32 [800007] Annex - Financial derivate instruments 33 [800100] Notes - Subclassifications of assets, liabilities and equities 39 [800200] Notes - Analysis of income and expense 43 [800500] Notes - List of notes 44 [800600] Notes - List of accounting policies 45 [813000] Notes - Interim financial reporting 46 Footnotes 76 1 of 76 [105000] Management commentary Management commentary Mexico City, April 26, 2017 — Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for first-quarter 2017. The results have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following table sets forth condensed consolidated statements of income for the quarters ended March 31, 2017 and 2016, in millions of Mexican pesos: 1Q’17 Margin % 1Q’16 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) (1) The operating segment income margin is calculated as a percentage of segment net sales. Net sales increased by 2.0% to Ps.22,177.1 million in first-quarter 2017 compared with Ps.21,741.0 million in first-quarter 2016. This increase was mainly attributable to revenue growth in Cable and Sky segments. Operating segment income increased by 2.4%, reaching Ps.8,559.1 million with a margin of 37.4%. Net income attributable to stockholders of the Company increased to Ps.1,350.4 million in first-quarter 2017 compared to Ps.600.4 million in first-quarter 2016. The net increase of Ps.750.0 million reflected primarily (i) a Ps.1,475.2 favorable change in foreign exchange gain or loss, net, as a result of the Mexican peso appreciation; and (ii) a Ps.101.5 million decrease in other expense, net. These favorable variances were partially offset by (i) a Ps.544.7 million increase in depreciation and amortization; (ii) a Ps.358.7 million increase in income taxes; and (iii) a Ps.279.6 million increase in interest expense. Disclosure of nature of business Televisa is a leading media company in the Spanish-speaking world, an important cable operator in Mexico and an operator of a leading direct-to-home satellite pay television system in Mexico. Televisa distributes the content it produces through several broadcast channels in Mexico and in over 50 countries through 26 pay-tv brands, and television networks, cable operators and over-the-top or “OTT” services. In the United States, Televisa’s audiovisual content is distributed through Univision, the leading media company serving the Hispanic market. Univision broadcasts Televisa’s audiovisual content through multiple platforms in exchange for a royalty payment. In addition, Televisa has equity and Warrants which upon their exercise would represent approximately 36% on a fully-diluted, as-converted basis of the equity capital in UHI, the controlling company of Univision. Televisa’s cable business offers integrated services, including video, high-speed data and voice services to residential and commercial customers as well as managed services to domestic and international carriers through five cable Multiple System Operators in Mexico. Televisa owns a majority interest in Sky, a leading direct-to-home satellite pay television system in Mexico, operating also in the Dominican Republic and Central America. Televisa also has interests in magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, and gaming. 2 of 76 Disclosure of management’s objectives and its strategies for meeting those objectives We intend to leverage our position as a leading media company in the Spanish-speaking world to continue expanding our business while maintaining profitability and financial discipline. We intend to do so by maintaining our leading position in the Mexican television market, by continuing to produce high quality programming and by improving our sales and marketing efforts while maintaining high operating margins and expanding our cable business. By leveraging all our business segments and capitalizing on their synergies to extract maximum value from our content and our distribution channels, we also intend to continue expanding our cable business, increasing our international programming sales worldwide and strengthening our position in the growing U.S.-Hispanic market. We also intend to continue developing and expanding Sky, our DTH platform, and our cable businesses. We will continue to strengthen our position and will continue making additional investments, which could be substantial in size, in the DTH and cable industry in accordance with the consolidation of the cable market in Mexico, and we will also continue developing our publishing business and maintain our efforts to become an important player in the gaming industry. We intend to continue to expand our business by developing new business initiatives and/or through business acquisitions and investments in Mexico, the United States and elsewhere. Disclosure of entity’s most significant resoureces, risks and relationships We expect to fund our operating cash needs during 2017, other than cash needs in connection with any potential investments and acquisitions, through a combination of cash from operations and cash on hand. We intend to finance our potential investments or acquisitions in 2017 through available cash from operations, cash on hand and/or borrowings. The amount of borrowings required to fund these cash needs in 2017 will depend upon the timing of such transactions and the timing of cash payments from advertisers under our advertising sales plan. The investing public should consider the risks described as follows, as well as the risks described in “Item 3. Key Information-Risk Factors” in the Company’s Annual Report on Form 20-F, which are not the only risks the Company faces. Risks and uncertainties unknown by the Company, as well as those that the Company currently considers as not relevant, could affect its operations and activities. Risk Factors Related with Political Developments: • Imposition of fines by regulators and other authorities could adversely affect our financial condition and results of operations • Social Security Law • Federal Labor Law • Mexican tax laws • Elimination of the tax consolidation regime • Limitation of the deduction of non-taxable employee benefits • Increase to the border Value Added Tax rate • The amendment to the regulations of the General Health Law on advertising could materially affect our business, results of operations and financial condition • Mexican Securities Market Law • The operation of our business may be adversely affected if the Mexican government does not renew or revokes our broadcast or other concessions 3 of 76 Risk Factors Related to our Business: • Control of a stockholder • Measures for the prevention of the taking of control • Competition • The seasonal nature of our business • Loss of transmission or loss of the use of satellite transponders could cause a business interruption in Innova, which would adversely affect our net income • Any incidents affecting our network and information systems or other technologies could have an adverse impact on our business, reputation and results of operations • The results of operations of UHI may affect our results of operations and the value of our investment in that Company • Uncertainty in global financial markets could adversely affect our financing costs and exposure to our customers and counterparties • Political events in Mexico could affect Mexican economic policy and our business, financial condition and results of operations Disclosure of results of operations and prospects The following table presents first-quarter consolidated results ended March 31, 2017 and 2016, for each of our business segments. Consolidated results for first-quarter 2017 and 2016 are presented in millions of Mexican pesos. Net Sales 1Q’17 % 1Q’16 % Change% Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations1 Net Sales Operating Segment Income2 1Q’17 Margin% 1Q’16 Margin % Change% Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other Expense, net Operating Income 1 For segment reporting purposes, intersegment operations are included in each of the segment operations. 2 Operating segment income is defined as operating income before depreciation and amortization, corporate expenses, and other expense, net. 4 of 76 Content First-quarter sales decreased by 3.1% to Ps.7,290.7 million compared with Ps.7,526.4 million in first-quarter 2016. Millions of Mexican pesos 1Q’17 % 1Q’16 % Change % Advertising Network Subscription Revenue Licensing and Syndication Net Sales Advertising First-quarter Advertising revenue decreased by 7.8% to Ps.4,128.2 million compared with Ps.4,478.7 million in first-quarter 2016. The drop in revenues is mainly explained by the reduction in advertising expenditures by certain clients in the banking, telecommunications, and high-caloric products industries. The drop in revenues is also explained by our pricing discipline as part of the restructuring of our advertising sales business. As a result, we believe that certain clients that depend heavily on high-frequency and low-cost advertising migrated a portion of their budgets to broadcast competitors who offered discounts and promotions. Network Subscription Revenue First-quarter Network Subscription Revenue decreased by 3.3% to Ps.1,042.3 million compared with Ps.1,077.9 million in first-quarter 2016. The decrease is explained by the loss of Megacable revenues starting September 2016. Excluding this event, Network Subscription Revenue would have expanded by 17.2%. During this quarter, Televisa’s pay-TV networks continued to be among the most watched networks on pay-TV platforms in Mexico, producing and transmitting some of the leading pay-TV channels in key categories, including general entertainment, sports, music and lifestyle, and movies. Licensing and Syndication First-quarter Licensing and Syndication revenue increased by 7.6% to Ps.2,120.2 million compared with Ps.1,969.8 million in first-quarter 2016. The increase is explained mainly by a positive translation effect on foreign-currency-denominated revenues and by higher royalties from Univision, which increased by 2.6% to US$72.6 million in first-quarter 2017 from US$70.7 million in first-quarter 2016. These effects were partially compensated by the loss of Netflix revenues starting July 2016. First-quarter operating segment income slightly decreased by 1.4% to Ps.2,618.6 million compared with Ps.2,655.0 million in first-quarter 2016. The margin increased 60 basis points to 35.9%. The slight increase in margins reflects our commitment to control costs and expenses, seek operating efficiencies, and reach a full-year operating segment income margin similar to that of 2016. Sky First-quarter sales increased by 3.6% to Ps.5,540.6 million compared with Ps.5,349.6 million in first-quarter 2016. The number of net active subscribers increased by 4.2% to 8,008,148 as of March 31, 2017, compared with 7,682,379 as of March 31, 2016. This is equivalent to a growth of 325,769 subscribers compared to March 31, 2016 and a drop of 18,371 compared to December 31, 2016. Sky ended the quarter with 207,827 subscribers in Central America and the Dominican Republic. The marginal drop in subscribers during the first quarter is mainly explained by the above-average growth experienced in the first half of 2016 as a result of the transition from analog to digital transmission of broadcast signals that concluded in December 2015. To a lesser extent, it is also explained by lower disposable income in our target markets and a weak macroeconomic environment. In addition, the transition to digital broadcasting temporarily increased the recharge rate in our pre-paid packages during the first and second quarters last year and such rate is back to historical levels. The normalization of the recharge rate makes the comparison to first quarter 2016 more challenging. 5 of 76 First-quarter operating segment income increased by 2.4% to Ps.2,466.3 million compared with Ps.2,409.4 million in first-quarter 2016. The margin was 44.5%, comparable to the 45.0% margin achieved in first-quarter 2016. Cable First-quarter sales increased by 6.2% to Ps.8,096.3 million compared with Ps.7,621.1 million in first-quarter 2016 driven primarily by broadband additions. During the quarter, we adjusted downward our RGU count by 206,700. As part of the integration of all our cable assets under the same systems we standardized the methodology for accounting for RGUs across all companies. Prior to standardization of policies, TVI had a different accounting methodology. The strictest criteria to determine active RGUs has now been adopted by all five cable operations. The adjustment to the RGU count does not have an impact on financial results. The following table sets forth the organic change in RGUs during the quarter, as well the adjustment in the RGU count per service type. RGUs 1Q’17 Change (Organic) 1Q’17 Adjustment to RGU Count Video -67,624 -71,341 Broadband -80,288 Voice -55,071 Total RGUs -19,719 -206,700 The following table sets forth the breakdown of RGUs per service type for our Cable segment as of March 31, 2017 and 2016. RGUs 1Q’17 1Q’16 Video Broadband Voice Total RGUs First-quarter operating segment income increased by 7.8% to Ps.3,397.3 million compared with Ps.3,152.4 million in first-quarter 2016. Margin increased 60 basis points to 42.0%, the highest on record for a first quarter. The following tables set forth the breakdown of revenues and operating segment income, excluding consolidation adjustments, for our cable and network operations for first-quarter 2017 and 2016. Our cable operations include the video, voice and data services provided by Cablevisión, Cablemás, TVI, Cablecom and Telecable. Our network operations include the services offered by Bestel and the network operations of Cablecom. 1Q’17 Millions of Mexican pesos Cable Operations (1) Network Operations (1) Total Cable Revenue Operating Segment Income Margin 43.1% 35.2% 42.0% (1) These results do not include consolidation adjustments of Ps.249.2 million in revenues nor Ps.93.4 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. 6 of 76 1Q’16 Millions of Mexican pesos Cable Operations (2) Network Operations (2) Total Cable Revenue Operating Segment Income Margin 42.1% 37.9% 41.4% (2) These results do not include consolidation adjustments of Ps.353.9 million in revenues nor Ps.150.1 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. Other Businesses First-quarter sales increased by 11.6% to Ps.1,981.4 million compared with Ps.1,775.1 million in first-quarter 2016. The increase is mainly explained by growing revenues from gaming business, also supported by positive performance of feature film distribution and radio. First-quarter operating segment income decreased to Ps.76.9 million compared with Ps.141.5 million in first-quarter 2016. Decline in income was essentially driven by a loss in the Soccer business, partially compensated by a growth in gaming. Corporate Expenses Corporate expense increased by Ps.36.5 million, or 6.7%, to Ps.580.7 million in first-quarter 2017, from Ps.544.2 million in first-quarter 2016. The increase reflected primarily a higher share-based compensation expense. Share-based compensation expense in first-quarter 2017 and 2016 amounted to Ps.362.5 million and Ps.325.8 million, respectively, and was accounted for as corporate expense. Share-based compensation expense is measured at fair value at the time the equity benefits are conditionally sold to officers and employees, and is recognized over the vesting period. The increase of Ps.36.7 million reflected primarily the increase in the market price of our CPO, and to a lesser extent a higher number of our CPOs conditionally sold to officers and employees in our Cable segment. Other Expense, Net Other expense, net, decreased by Ps.101.5 million, or 20.5%, to Ps.393.7 million in first-quarter 2017 compared with Ps.495.2 million in first-quarter 2016. This decrease reflected primarily a lower expense related to legal and financial advisory professional services. Finance Expense, Net The following table sets forth the finance (expense) income, net, stated in millions of Mexican pesos for the quarters ended March 31, 2017 and 2016. 1Q’17 1Q’16 (Increase) decrease Interest expense Interest income Foreign exchange gain (loss), net Other finance expense, net Finance expense, net Finance expense, net, decreased by Ps.1,447.5 million, or 72.1%, to Ps.561.1 million for first-quarter 2017 from Ps.2,008.6 million for first-quarter 2016. This decrease primarily reflected (i) a Ps.1,475.2 million favorable change in foreign exchange income or loss resulting primarily from the effect of a 9.2% appreciation of the Mexican peso against the U.S. dollar on our average net non-hedging U.S. dollar liability position in first-quarter 2017 compared with a 0.3% depreciation and lower average net U.S. dollar liability position in first-quarter 2016; (ii) a Ps.172.5 million increase in interest income explained primarily by an increase in interest rates applicable to 7 of 76 our cash equivalents in first-quarter 2017, as well as the impact of the appreciation of the U.S. dollar against the Mexican peso in the last 12 months on such interest income; and (iii) a Ps.79.4 million decrease in other finance expense, net, resulting primarily from a lower loss in fair value of our derivative contracts in first-quarter 2017. These favorable effects were partially offset by a Ps.279.6 million increase in interest expense, due primarily to a higher average principal amount of debt, finance lease obligations and other notes payable in first-quarter 2017, as well as the impact of the appreciation of the U.S. dollar against the Mexican peso in the last 12 months on such interest expense. Share of Income of Associates and Joint Ventures, Net Share of income of associates and joint ventures, net, increased by Ps.77.4 million, or 41.5%, to Ps.263.7 million in first-quarter 2017, from Ps.186.3 million in first-quarter 2016. This increase reflected mainly a higher share of income of Univision Holdings, Inc. (“UHI”), the controlling company of Univision. Income Taxes Income taxes increased by Ps.358.7 million, or 71.0%, to Ps.864.2 million in first-quarter 2017 compared with Ps.505.5 million in first-quarter 2016. This increase reflected primarily a higher income tax base. Net Income Attributable to Non-controlling Interests Net income attributable to non-controlling interests increased by Ps.137.3 million, or 36.0%, to Ps.518.2 million in first-quarter 2017, compared with Ps.380.9 million in first-quarter 2016. This increase reflected primarily a higher portion of net income attributable to non-controlling interests in our Sky and Cable segments. Financial position, liquidity and capital resources Capital Expenditures During first-quarter 2017, capital expenditures were lower by 34% when compared to first-quarter 2016. We invested approximately U.S.$217.9 million in property, plant and equipment as capital expenditures, including approximately U.S.$151.0 million for our Cable segment, U.S.$ 53.0 million for our Sky segment, and U.S.$13.9 million for our Content and Other Businesses segments. Debt, Finance Lease Obligations and Other Notes Payable The following table sets forth our total consolidated debt, finance lease obligations and other finance liabilities as of March 31, 2017 and December 31, 2016. Amounts are stated in millions of Mexican pesos. Mar 31, 2017 Dec 31, 2016 Increase (decrease) Current portion of long-term debt Long-term debt, net of current portion Total debt 1 Current portion of long-term finance lease obligations Long-term finance lease obligations, net of current portion Total finance lease obligations Current portion of other notes payable Long-term other notes payable, net of current portion Total other notes payable 2 8 of 76 1 As of March 31, 2017 and December 31, 2016, total debt is presented net of finance costs in the amount of Ps.1,266.7 million and Ps.1,290.6 million, respectively, and does not include related accrued interest payable in the amount of Ps.1,653.0 million and Ps.1,827.3 million, respectively. 2 In connection with the acquisition in 2016 of a non-controlling interest in Televisión Internacional, S.A. de C.V., one of our Cable segment subsidiaries. As of March 31, 2017, our consolidated net debt position (total debt, finance lease obligations and other notes payable, less cash and cash equivalents, temporary investments, and non-current held-to-maturity and available-for-sale investments) was Ps.72,606.3 million, equivalent to Ps.5,799.60 million lower when compared to December 31, 2016. As of March 31, 2017, the non-current held-to-maturity and available-for-sale investments amounted to an aggregate of Ps.6,453.3 million. Dividend On April 2017, the Company will present in its annual stockholders meeting the recommendation to pay a dividend of Ps.0.35 per CPO and Ps.0.002991452991 per share of Series “A”, “B”, “D” and “L” Shares not in the form of a CPO. Upon approval, the dividend will be paid in cash in May 2017 in the aggregate amount of approximately Ps.1,084.2 million. Shares Outstanding As of March 31, 2017 and December 31, 2016, our shares outstanding amounted to 340,970.7 million and 341,268.3 million shares, respectively, and our CPO equivalents outstanding amounted to 2,914.3 million and 2,916.8 million CPO equivalents, respectively. Not all of our shares are in the form of CPOs. The number of CPO equivalents is calculated by dividing the number of shares outstanding by 117. As of March 31, 2017 and December 31, 2016, the GDS (Global Depositary Shares) equivalents outstanding amounted to 582.9 million and 583.3 million GDS equivalents, respectively. The number of GDS equivalents is calculated by dividing the number of CPO equivalents by five. Internal control Disclosure of critical performance measures and indicators that management uses to evaluate entity’s performance against stated objectives 1Q’17 Margin % 1Q’16 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) (1) The operating segment income margin is calculated as a percentage of segment net sales. 9 of 76 Net Sales 1Q’17 % 1Q’16 % Change % Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations1 Net Sales Operating Segment Income2 1Q’17 Margin % 1Q’16 Margin % Change % Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other Expense, net Operating Income 1 For segment reporting purposes, intersegment operations are included in each of the segment operations. 2 Operating segment income is defined as operating income before depreciation and amortization, corporate expenses, and other expense, net. Disclaimer This management commentary contains forward-looking statements regarding the Company’s results and prospects. Actual results could differ materially from these statements. The forward-looking statements in these management commentary should be read in conjunction with the factors described in “Item 3. Key Information – Forward-Looking Statements” in the Company’s Annual Report on Form 20-F, which, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this press release and in oral statements made by authorized officers of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 10 of 76 [110000] General information about financial statements Ticker: TLEVISA Period covered by financial statements: 2017-01-01 to 2017-03-31 Date of end of reporting period: 2017-03-31 Name of reporting entity or other means of identification: TLEVISA Description of presentation currency: MXN Level of rounding used in financial statements: THOUSANDS OF MEXICAN PESOS Consolidated: Yes Number of quarter: 1 Type of issuer: ICS Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period: Description of nature of financial statements: Disclosure of general information about financial statements Corporate Information Grupo Televisa, S.A.B. (the “Company”) is a limited liability public stock corporation (“Sociedad Anónima Bursátil” or “S.A.B.”), incorporated under the laws of Mexico. Pursuant to the terms of the Company’s bylaws (“Estatutos Sociales”), its corporate existence continues through 2106. The shares of the Company are listed and traded in the form of “Certificados de Participación Ordinarios” or “CPOs” on the Mexican Stock Exchange (“Bolsa Mexicana de Valores”) under the ticker symbol TLEVISA CPO, and in the form of Global Depositary Shares or GDSs, on the New York Stock Exchange, or NYSE, under the ticker symbol TV. The Company’s principal executive offices are located at Avenida Vasco de Quiroga 2000, Colonia Santa Fe, 01210 Ciudad de México, México. Basis of Preparation and Accounting Policies The condensed consolidated financial statements of the Group, as of March 31, 2017 and December 31, 2016, and for the three months ended March 31, 2017 and 2016, are unaudited, and have been prepared in accordance with the guidelines provided by the International Accounting Standard 34, Interim Financial Reporting. In the opinion of management, all adjustments necessary for a fair presentation of the condensed consolidated financial statements have been included herein. The unaudited condensed consolidated financial statements should be read in conjunction with the Group’s audited consolidated financial statements and notes thereto for the years ended December 31, 2015, 2014 and 2013, which have been prepared in accordance with International Financial Reporting Standards (“IFRSs”) as issued by the International Accounting Standards Board, and include, among other disclosures, the Group’s most significant accounting policies, which were applied on a consistent basis as of March 31, 2017. The adoption of the improvements and amendments to current IFRSs effective on January 1, 2017 did not have a significant impact in these interim unaudited condensed consolidated financial statements. 11 of 76 Follow-up of analysis The financial institutions that perform financial analysis on the securities of Grupo Televisa, S.A.B., are as follows: Institution: BBVA Bancomer BTG Pactual Citi Credit Suisse Evercore Gabelli & Co. GBM Casa de Bolsa Goldman Sachs HSBC Invex Itaú Securities JPMorgan Maxim Group Merrill Lynch Morgan Stanley New Street Santander Scotiabank UBS 12 of 76 [210000] Statement of financial position, current/non-current Concept
